111 F.3d 133
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,andDarlene Walters, Intervening Plaintiff-Appellant,v.METROPOLITAN EDUCATIONAL ENTERPRISES, INCORPORATED, andLeonard Bieber, Defendants-Appellees.
Nos. 94-3334, 94-3592.
United States Court of Appeals, Seventh Circuit.
March 31, 1997.

Before CUMMINGS, EASTERBROOK and RIPPLE, Circuit Judges.

ORDER

1
In view of the Supreme Court's opinion in Walters v. Metropolitan Educational Enterprises, Inc., 519 U.S. 202, 117 S.Ct. 660, this case is remanded to the United States District Court for the Northern District of Illinois, Eastern Division, for reassignment to Senior District Judge James B. Moran for disposition on the merits of the retaliatory-discharge claim.